Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Feng Shan on 10/27/2021.
In claim 1, line 5, amend “adding tetraethyl orthosilicate and octadecyltrimethoxysilane” to “adding an additional tetraethyl orthosilicate and octadecyltrimethoxysilane”.
In claim 1, line 22, amend “the tetraethyl silicate” to “the additional tetraethyl orthosilicate”.
In claim 1, line 24, amend “core-shell silica spheres” to “the core-shell silica spheres”.
In claim 1, line 32, amend “the hollow mesoporous silica sphere” to “the hollow mesoporous silica spheres”.
In claim 2, line 4, amend “adding tetraethyl orthosilicate and octadecyltrimethoxysilane” to “adding an additional tetraethyl orthosilicate and octadecyltrimethoxysilane”.
In claim 2, line 26, amend “the tetraethyl silicate” to “the additional tetraethyl orthosilicate”.
In claim 2, line 36, amend “the hollow mesoporous silica sphere” to “the hollow mesoporous silica spheres”.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims 1-2 are allowable over the “closest” prior art Chen et al., Hollow/Rattle-type mesoporous nanostructures by a structural difference-based selective etching strategy, ACS Nano, 2010, 4, 1, 529-539 (Chen) and Fukuoka et al., Preferential oxidation of carbon monoxide catalyzed by platinum nanoparticles in mesoporous silica,  Journal of the American Chemical Society 2007 129 (33), 10120-10125 (Fukuoka) (both provided in “List of references cited by examiner” mailed on 10/04/2021).
Chen discloses for SN (i.e., silica nanosphere) synthesis, tetraethyl orthosilicate was added into H2O/ethanol/ammonia solution (page 530, right column, lines 2-5); silica nanosphere was subsequently coated with a mesoporous silica shell by the co-condensation of C18 TMS and TEOS (i.e., octadecyltrimethoxysilane and tetraethyl orthosilicate ) (page 532, left column, lines 9-13); sSiO2@mSiO2 (i.e., solid silica core/mesoporous silica shell nanospheres) was treated in NaCO3 solution to obtain HMS (i.e., hollow mesoporous silica sphere) (page 532, left column, lines 25-27).
However, Chen does not disclose or suggest (3) after surface amination, immersing the hollow mesoporous silica spheres in a solution containing chloroplatinic acid, stirring and centrifuging, and then reduced reducing to obtain platinum / hollow mesoporous silica spheres; (4) mixing triphenylphosphine, rhodium acetate dimer, and acetic acid under an argon 

Fukuoka discloses a preparation of supported Pt catalyst comprising FSM-16 (i.e., mesoporous silica) (200 mg in 30 ml of water) 2PtCl6·6H2O (28 mg in 30 ml of water), wherein the mixture was stirred, evaporated to dryness (i.e., an alternative way of centrifuge to remove water), and then reduced in H2 (page 10121, section Preparation of Supported Pt Catalysts, lines 4-7).

However, Fukuoka does not disclose or suggest having (1) mixing ethanol, water, ammonia water and tetraethyl orthosilicate to obtain silica nanospheres; then adding tetraethy! orthosilicate and octadecyltrimethoxysilane to obtain core-shell structure silica spheres; (2) adding the core-shell structure silica spheres to a sodium carbonate solution for reaction, and then calcining to obtain hollow mesoporous silica spheres; (3) the preparation of supported Pt catalyst taking place after surface animation, 4) mixing triphenylphosphine, rhodium acetate dimer, and acetic acid under an argon atmosphere to obtain a dinuclear rhodium complex; (5) dispersing the platinum / hollow mesoporous silica spheres and the dinuclear rhodium complex in ethanol containing silica gel to obtain the dinuclear rhodium complex-doped platinum/hollow mesoporous silica sphere composite material, wherein: in the step (1), the mass ratio of the ethanol, the water, the ammonia water, the tetraethyl orthosilicate is (580 ~ 590): (90 ~ 110): (0 ~ 32): (50 ~ 55), first, the ethanol, the water and the ammonia water are mixed and stirred at room temperature for 20 to 30 minutes, then the tetraethyl orthosilicate is added, stirred for 5 to 
Fukuoka further discloses the resulting H2PtCl6/FSM-16 was calcined in O2 flow at 473K for 2 h to give Pt nanoparticles in FSM-16 (page 10121, left column, Experimental Section, lines 7-9). Given the present claims recites the closes language “consisting of”, therefore, Chen in combination with Fukuoka would be outside of the scope of the present claims.


In light of the above, the present claims 1-2 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732